DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks/Arguments
This Office Action is in response to the communications for the present US application number 17/495,838 last filed on April 25th, 2022.
Claims 1, 4, and 7 were amended.
Claims 6, 11, and 12 were cancelled.
Claim 13 was newly added.
Claims 1-5, 7-10, and 13 remain pending and have been examined, directed to AGGREGATING SERVER AND METHOD FOR FORWARDING NODE DATA.

Upon further review of the latest claim amendments along with the applicant’s representative’s response, the examiner reviewed the applied reference(s) and respectfully disagrees.
With respect to amended independent claim 1 for example, the applicant’s representative argued that the amended claim language now emphasizes that an aggregating server is now an Open Platform Communications Unified Architecture (OPC UA) aggregating server, but this is only mentioned in the preamble section once, for claim 1 only, and is not referenced again.  The limitation features themselves mention variations like “aggregated server” or “aggregating server” which the examiner made a note of and interpreted all variations as referring to the same “UPC OA aggregating server” mentioned in the preamble.  The rep. also commented that if certain elements/systems were to be interpreted as UA servers or aggregating servers, then other cannot also be an aggregating server or proxy elements.  While the rep. appears to have considered the entire system as a whole involving the second half with the subscribers’ side of the system, which further involves the gateway and other remote systems, the rep. appears to be arguing that there are no elements or systems that can be considered or interpreted as proxies to either the first or second node.
In response, the examiner reviewed the filed Specifications surrounding this concept of an “aggregating server” that follows UPC OA standards and it would appear that ¶ [0033] provided several broad interpretations for such a term, including providing a consolidated view on aggregate address space for connected clients.  From filed Figure 1, the examiner or one of ordinary skill in the art can also see a big box encompassing many systems/nodes, such that element 100 is referred to as an “aggregating server”.  Therefore, an “aggregating server” is not simply just a singular entity like a single server, but perhaps can be broadly interpreted as a collection of multiple elements.  
When reviewing and considering Sherman’s disclosure again, the examiner or one of ordinary skill in the art can then also consider the entire system as a whole as the “aggregating server” (the entire IoT system 100, Fig. 1 of Sherman) that contains multiple systems or nodes or proxies or any other additional nodes.  The examiner therefore does not have to even refer to any single system or server as to the “aggregating server” even though Sherman described almost every system/server to be capable of being a UPC OA server as each of those systems, both clients and servers follow that UPC OA standard (e.g., Sherman: ¶¶ [0023] and [0025]).  The rep. appears to have understood this when quoting related ¶¶ [0013] and [0022] and therefore should not have been arguing or looking for a specific “aggregating server” term or specific system.  With the amended claim language, the examiner reviewed and gave a reasonable interpretation under BRI, and made several clarifying remarks regarding the breadth of the term “aggregating server” and also added more explanations on what system/nodes can be interpreted as “proxies” for the first and second nodes, all within the overall entire “aggregating” system as a whole.  Sherman described how data can start with an IoT device, and data can travel to a local server first, and/or to a local computer system, before it gets to a publisher system/server.  Therefore, under BRI, the examiner or one of ordinary skill in the art can interpret the longest path between the IoT and the publisher’s server (which is an aggregating server following UPC OA standards) with all the intermediary or “proxy” local system in between.  The same can be mirrored with the second node and corresponding second proxy nodes at the remote end.  Sherman even covers the possibility that IoT devices can communicate with each other, and thus the data can travel from a first IoT device via the corresponding local servers, to the publisher server, and to the subscribing IoT device/system via the corresponding local proxy servers/systems for the subscriber’s side. 
Overall, the examiner remains unpersuaded as the current claim language surrounding this concept of an “aggregating server” is still very broad, given the possible definitions and interpretations from the filed Specifications.  Similarly, the claim language does not capture the significance or purpose of having respective proxy nodes in this overall system. 
The other independent claims 7, 8, and 13 were similarly reviewed and addressed, and follow the similar rationale following claim 1.  
The remaining dependent claims were not specifically argued at this time.
Applicant's arguments were considered but they were not found persuasive.  See the following claim rejections for further clarifications with added emphasis on the points previously disclosed.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-8, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 20180309831 A1 to Sherman et al. (“Sherman”).

As to claim 1, Sherman discloses an Open Platform Communications Unified Architecture (OPC UA) aggregating server comprising:
a communication interface configured for communication with a first node in a remote address space of an aggregate server and a second node in the remote address space of the aggregate server (Examiner’s Note: An “aggregating server” while following the OPC Unified Architecture, appears to be and can be broadly defined/interpreted as a distributed collection of nodes/elements/systems on one or more networks with some identifiable or addressable network address space.  The examiner reviewed the filed application Specifications and ¶ [0033] defines an “OPC UA aggregating server” to provide a consolidated view on aggregated address space for connected clients” for example, or any nodes in a network really (or one big black box referenced as 100 in Figure 1 for example).  Thus, the current claim language here appears to be identifying a first and second nodes with a first and second proxies and everything is grouped together and it’s referred to as an “aggregating server” following OPC UA standards.  
Additionally, different tense variations like “aggregate” server or “aggregated” server (in the next limitation) appear to be only mentioned here in the independent claim, and therefore the examiner is interpreting them to be referring to the same “aggregating server” which is again just a collection of various nodes or proxy nodes all grouped together.
With all that in mind, Sherman discloses of an overall system that follows the OPC UA publish-subscribe model, which also contains a plurality of nodes within a network space that can be interpreted as following a client-server relationship or a publish-subscribe relationship with at least two proxy elements in between.  Sherman’s system deals with IoT devices (110a-c) that can first communicate locally with a (“proxy” or intermediary element) system like a local computer (112) as seen in Figs 1 and 2, or connect to local hosting servers (111a-c) that provides content to local clients like local computer (112) as seen in Fig. 2 (¶ [0022]), in which case the local servers (111a-c) are also acting as proxy elements to the first IoT device, because the data from the first node/IoT device is going to be aggregated at a publisher and pass onwards to a remote “second” (or subscribing) node elsewhere.  Server 122 at the publisher’s end/site is another server that follows  OPC UA standards and thus could be an OPC UA “aggregating server” as its “aggregating” data from various IoT devices and/or its proxy systems.  From there, the publisher server 122 can further send that data to a remote computer (114/406) and onwards to a subscriber user/endpoint (121) while going through a gateway (115).  Thus, there are now at least four or more elements in this entire system, and under broadest reasonable interpretations, one of ordinary skill in the art can interpret a first node as a first IoT device and the second node as the subscribing node/system/endpoint.  In between those two nodes, we have various intermediary proxy elements, like the local server(s) (111a-c) and/or local computer (112), the gateway (115), and the remote systems (114/406) (e.g., Sherman: Figs. 1, 2, and 4 and relevant ¶¶ [0013-14], [0016-17], [0019], [0023], and [0025]).
Under broadest reasonable interpretations, with all of these components, one of ordinary skill in the art can still interpret the “aggregating server” as the server at the publisher’s site, as server 122 was described as a server that can follow OPA UA standards (¶¶ [0023] and [0025]) and this OPC UA server 122 would still be able to communicate with both the first node (110a-c) and the second node (some subscribing client 121), via the communication interfaces in the computing system/server 122 (e.g., ¶ [0040] and Fig. 4)); and
a controller configured to forward node data from a first node in a remote address space of an aggregated server, via a first proxy node in an aggregated address space and a second proxy node in the aggregated address space, to a second node in the remote address space of the aggregated server according to an input/output relationship, wherein the first proxy node corresponds to the first node, and wherein the second proxy node corresponds to the second node (Following the above example and interpretations, once again, there are already at least four or more nodes/elements established within this system, starting with a first IoT device (110), to a local server (111a-c), to a local computer (112), to a publisher system (120/122/123), and then a gateway(115), then to a remote system (114/406), and/or to a subscribing system (121).  The controller of the “aggregating server” can be interpreted as a processor 402 (which is aligned with the filed Specifications ¶ [0034]) of the publishing system/server (122) that process and forward the data from one node to the next, which is also in accordance with an input/output relationship between the first node and the second node, e.g., Sherman: Figs. 1, 2, 4 and relevant ¶¶ [0013-14], [0016-17], [0019], [0023], [0025], and [0040]).

As to claim 2, Sherman further discloses the aggregating server according to claim 1, wherein the control logic comprises a control logic node and the control logic node is configured to receive the node data from the first proxy node via a first interface node and to forward the node data to the second proxy node according to the input/output relationship (IoT’s local computer/server(s) (111a-c) receives from the IoTs and then forwards them to another proxy like the aggregating publisher/broker/gateway element, e.g., Sherman: Figs. 1 and 2 and related ¶¶ [0016-17], [0019], and [0023]).

As to claim 3, Sherman further discloses the aggregating server according to claim 1,
wherein the control logic further comprises a synchronization module (see below); 
wherein the synchronization module is configured to synchronize the node data of the first proxy node with the node data of the first node in the remote address space before the forwarding is executed (see below), and 
to provide the node data to the second proxy node and the second node when the forwarding is executed (For all three limitations here, Sherman discloses about IoT sensed data, which needs to be sent to the publish servers and that requires synchronizing of the data (or state information) as it passes between the proxy elements from the IoT local computer/servers to the publisher/gateway element in between as well, e.g., Sherman: ¶ [0021]).

As to claim 7, Sherman further discloses an aggregating server, comprising:
a memory having executable instructions stored thereon (¶¶ [0040-41]); and
a controller configured to execute the instructions stored on the memory to facilitate forwarding node data from a first node in a remote address space of an aggregated server, via a first proxy node in an aggregated address space and a second proxy node in the aggregated address space, to a second node in the remote address space of the aggregated server according to an input/output relationship, wherein the first proxy node corresponds to the first node, and wherein the second proxy node corresponds to the second node (see the similar corresponding rejection of claim 1, which covers the “controller” (or processor) of an aggregating server, that can communicate and forward or pass along data from a first node (source) to a second node (subscribing user/system) all within an encompassing network address space, which would also be in accordance with an input/output relationship, as the data travels from the first node/IoT device to the second node (subscribing user/system), via all the proxy or intermediary element/nodes in between).

As to claim 8, Sherman further discloses a method for forwarding node data of a first node in a remote address space to a second node in the remote address space, comprising:
S1: aggregating, by an aggregating server, node data of the first node and the second node (Similar to claims 1 and 7, the aggregating server at the publisher’s system/site can aggregate data from a first node like an IoT device or publishing system, and data from a subscribing user/system that wants data or updates, (e.g., Sherman: Figs. 1, 2, and 4).  Alternatively, one of ordinary skill in the art can also mirror everything with the first IoT to the first proxy local system/servers, to the publisher’s server, and then back to a second IoT via a second proxy local system/server, as Sherman discloses that IoT devices can communicate with each other, ¶ [0021]);
S2: creating, by the aggregating server, a first proxy node comprising node data of the first node, and a second proxy node comprising node data of the second node (The local computer/servers can be interpreted as the first proxy nodes and similarly on the end, the subscriber’s side, the second proxy nodes can be either the remote computers (114/406) or another local system/server that corresponds to a second IoT that wants to communicate with the first IoT.  In either case, the proxy systems can be incorporated within a “system” to communicate data with the aggregating server publisher’s system site, e.g., Sherman: Figs. 1, 2, and 4 and ¶¶ [0221-22]);
S3: receiving node data from the first proxy node at a first interface node, by the aggregating server, according to an input/output relationship included in the first proxy node between the first proxy node and the first interface node (Once again, the aggregating server 122 at the publisher can receive data from the first proxy element, such as the local servers (111a-c) or local system (112), e.g., Sherman: Figs. 1, 2, 4 and ¶¶ [0021-22]);
S4: providing, by the aggregating server, the node data of the first interface node to a second interface node (In the second half, the aggregating server at the publisher can send the data to the subscriber side, whether it is a second IoT via a second proxy local system, or a subscribing client at a remote system, via a remote system, e.g., Sherman: Figs. 1, 2, 4 and ¶¶ [0021-22]); and
S5: forwarding, by the aggregating server, the node data of the first interface node to the second proxy node and the second node, according to the input/output relationship between the second interface node and the second proxy node and a reference defining a relationship between the first proxy node and the second proxy node (See the explanation above about traversing from one IoT to another via the aggregating publisher, e.g., Sherman: ¶ [0021]).

As to claim 10, Sherman further discloses the method according to claim 8, wherein step $3, receiving node data from the first proxy node at a first interface node, by the aggregating server, according to an input/output relationship included in the first proxy node between the first proxy node and the first interface node comprises:
S3a: detecting a data change at the first node and upon the detection of the data change performing step (whenever the IoT devices gather new data, this is detected and the new data gets stored locally at the local computers/servers, before being aggregated at a remote site, e.g., Sherman: Figs. 1 and 2):
S3b: synchronizing the first node with the first proxy node and triggering receiving node data from the first proxy node at a first interface node, by an aggregating server, according to an input/output relationship included in the first proxy node between the first proxy node and the first interface node (the data would be aggregated or synchronized as it travels to the publisher/broker/remote servers, e.g., Sherman: Figs. 1 and 2).

As to claim 13, see the similar corresponding rejection of claims 1 and 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20180309831 A1 to Sherman in view of U.S. Patent Publication No. 20150033365 A1 to Mellor et al. (“Mellor”).

As to claim 4, Sherman further discloses the aggregating server according to claim 1, 
wherein the first proxy node and the second proxy node comprise meta information (device metadata, e.g., Sherman: ¶ [0021]); 
wherein the meta information describes whether data has read or write permission (While Sherman does not expressly elaborate on the metadata and what that entails, Mellor more expressly further discloses about a similar setup involving multiple tenants (that can be treated as sources of data) and their data can be aggregated and gathered and then forwarded to other interested parties, and more specifically about the use of configuration files that can be associated with a metadata archive or MAR file that defines access rules, which is interpreted to be the read/write permissions, and is stored on a models layer for example (e.g., Mellor: ¶¶ [0021-23], [0049], and [0100-103]).  
Based upon Mellor’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, to combine and incorporate Mellor’s teachings within Sherman’s overall system and teachings, as one would be motivated to gain the benefits of having clear permissions when dealing with multiple sources/tenants collaborating on similar nodes.  When applied to a publish subscribe scenario like in Sherman’s examples, it is even more important in keeping track of the data as it gets updated in every transaction); 
wherein an input/output relationship between an interface node and a proxy node is defined by the read or write permission of a proxy node data, and the first proxy node has read permission and the second proxy node has write permission (this is interpreted as saying that the first proxy element (like the local computers/servers) can read data (off of or from IoT devices) and the second proxy elements (like the publisher/gateway) can write the received data to another location like to the remote servers or publish to clients.  
This could also work in reverse, as in the publisher/gateway is reading from the local servers and the local servers are writing/copying data to the publisher/gateway/remote servers.
Both interpretations are plausible from Sherman’s Figures 1 and 2 for example);
wherein further a reference in the aggregating address space defines a relationship between the first proxy node and the second proxy node (Based upon the filed specifications, the “reference” can be interpreted as data stored and read from within a configuration file (¶ [0035]). 
Therefore, following the above established interpretations, while Sherman does not expressly disclose of configuration files and relies upon Mellor for that, the “reference data” can now be added within such an incorporated feature from Mellor’s teachings. 
Sherman in view of Mellor’s incorporated teachings regarding configuration files and metadata, would more effectively teach and/or suggest that with the incorporated configuration file already, there would be some reference or indication of how the proxy elements of Sherman’s topology are connected (i.e., local computers/servers connecting with a aggregating publisher/broker/gateway component), e.g., Sherman: Figs. 1 and 2 and Mellor: ¶¶ [0021-23], [0049], and [0100-103]); and
wherein the first proxy node is defined as forwarding source of the node data to be forwarded according to an input/output relationship between the first interface node and the first proxy node, and the reference (following the above established interpretations, Sherman discloses that the first proxy or the local computers/servers 111a-c are forwarding the data to the publisher/gateway/remote servers, as they are defined based upon some configuration, which can be stored within a configuration file like those disclosed from Mellor’s incorporated teachings as already covered above, e.g., Sherman: Figs. 1 and 2 and Mellor: ¶¶ [0021-23], [0049], and [0100]); and 
wherein the second proxy node is defined as forwarding target of the node data to be forwarded according to an input/output relationship between the second interface node and the second proxy node, and the reference (this is again similar to what was established above already, as the publisher/gateway is defined to forward the collected data to remote servers for storage or to subscribed clients, e.g., Sherman: Figs. 1 and 2).
See the previously stated reasons for combining and incorporating Mellor’s teachings within Sherman’s overall system and teachings.

As to claim 5, Sherman further discloses the aggregating server according to claim 1, wherein the aggregating server further comprises an input-output configuration file (see the similar sections in claim 4 regarding a configuration file as suggested from Mellor’s incorporated teachings);
wherein the input-output configuration file comprises a data type definition of the first proxy node and the second proxy node, and/or references (Sherman disclosed of several different scenario environments wherein the IoT devices can be utilized, such that the type of data can already be defined and specific to a particular field, such as manufacturing, smart energy usage sensors, sales, etc. (e.g., Sherman: ¶ [0019]), all of which can be captured or incorporated within a configuration file as suggested/supplied from Mellor’s incorporated teachings (e.g., Mellor: ¶¶ [0100-103])); and
wherein the control logic is further configured to read the input-output configuration file data and to forward the node data from the first node to the second node according to the file data (following the above established interpretations, with Mellor’s incorporated configuration and metadata files, the resulting combined system would know to collect data from IoT devices/sources and forward them to an aggregator and/or a remote storage location).
See the previously stated reasons for combining and incorporating Mellor’s teachings within Sherman’s overall system and teachings.

As to claim 9, Sherman further discloses the method according to claim 8, wherein step S2 creating, by the aggregating server, the first proxy node comprising node data of the first node, and the second proxy node comprising node data of the second node, comprises:
82a: determining a relation between the first proxy node and the second proxy node by reading reference information (Similar to claim 4, while Sherman does not expressly disclose of reference data, but also based upon the filed specifications definition, it can be included within a configuration file.  Therefore, while Sherman does not expressly disclose of configuration files and relies upon Mellor for that, the “reference data” can now be added within such an incorporated feature from Mellor’s teachings. 
Sherman in view of Mellor’s incorporated teachings regarding configuration files and metadata, would more effectively teach and/or suggest that with the incorporated configuration file already, there would be some reference or indication of how the proxy elements of Sherman’s topology are connected (i.e., in this scenario, IoT devices and/or their proxy local servers can communicate with each other), e.g., Sherman: ¶ [0021] and Mellor: ¶¶ [0021-23], [0049], and [0100]);
S2b: determining the input/output relationship by reading and evaluating meta information of the first proxy node; the meta information of the first proxy node describing a read permission (Following claim 8 and also similar to claim 4, while Sherman does not expressly further disclose of metadata information, Mellor more expressly discloses of a metadata archive or MAR file that can be used to define access permissions for different entities, e.g., Mellor: ¶¶ [0021-23], [0049], and [0100]).  And furthermore, in this scenario, a first local computer/server can be allowed to read from the associated IoT device(s) on what was gathered); and
S2c: determining the input/output relationship by reading and evaluating meta information of the second proxy node; the meta information of the second proxy node describing a write permission (following claim 8 and similar to the above step, with incorporation of Mellor’s teachings of the metadata, in this scenario, the metadata information would spell out how a second local computer/server can have access to write or update the data that’s being passed around or manipulated upon, e.g., Sherman: ¶ [0021] and Mellor: ¶¶ [0021-23], [0049], and [0100]).
See the previously stated reasons for combining and incorporating Mellor’s teachings within Sherman’s overall system and teachings.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiang Yu whose telephone number is (571)270-5695. The examiner can normally be reached M-R 9:30-3:00 (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.Y/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455